                                           Case 3:20-cv-04917-EMC Document 7 Filed 11/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re                                               Case No. 20-cv-04917-EMC
                                   8     MARTIN DREWS,
                                                                                             ORDER OF DISMISSAL
                                   9                    Plaintiff.
                                                                                             Docket No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Martin Drews sent to the Court a letter complaining about conditions at San Quentin State

                                  14   Prison, where he is incarcerated. In an effort to protect his rights, a new action was opened and

                                  15   the letter was filed on July 24, 2020. Mr. Drews was informed that he had not filed a complaint,

                                  16   and was given 28 days to do so or the action would be dismissed. He also was sent a notice that

                                  17   he had not paid the filing fee or applied for leave to proceed in forma pauperis, and was given 28

                                  18   days to either pay the fee or file the application or the action would be dismissed. Mr. Drews did

                                  19   not file a complaint, nor did he file an in forma pauperis application or pay the fee. This action

                                  20   therefore is DISMISSED without prejudice for failure to file a pleading showing that the Court

                                  21   has subject matter jurisdiction. The Clerk shall close the file.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: November 13, 2020

                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
